Exhibit 10.12

GLOBAL

XPERI HOLDING CORPORATION

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

Xperi Holding Corporation, a Delaware corporation (the “Company”), pursuant to
its 2020 Equity Incentive Plan (as amended to date, the “Plan”), hereby grants
to the holder listed below (“Participant”), an award of restricted stock units
(“RSUs”) representing a right to receive a number of shares of the Company’s
common stock, par value $0.001 (the “Shares”). This award for RSUs (this
“Award”) is subject to all of the terms and conditions as set forth herein and
in the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“RSU Agreement”) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the RSU Agreement.

 

Participant:    Employee ID:    Grant Date:    Vesting Commencement Date:   
Total Number of Shares Represented by the RSUs:    Vesting Schedule:   

The Award shall vest as set forth on Exhibit B attached hereto.

Distribution Schedule:    The RSUs shall be distributable as they vest pursuant
to the Vesting Schedule in accordance with Section 2.1(c) of the RSU Agreement.

ELECTRONIC ACCEPTANCE OF AWARD:

By clicking on the “ACCEPT” box on the “Grant Acceptance: View/Accept Grant”
Page, Participant agrees to be bound by the terms and conditions of the Plan,
the RSU Agreement and this Grant Notice. Participant acknowledges that he or she
has reviewed the RSU Agreement, the Plan and this Grant Notice in their
entirety, each of which are posted on www.etrade.com, and has had an opportunity
to obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the RSU Agreement and the Plan,
including the special provisions for your country of residence, if any, attached
hereto as Exhibit C. Participant further acknowledges that he or she has been
provided with a copy of the prospectus for the Plan. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator of the Plan upon any questions arising under the Plan, this
Grant Notice or the RSU Agreement. Below are instructions on how to access the
Plan and the prospectus:

1. Log into your E*TRADE account.

2. Click on Employee Stock Plans.

3. Click on Company Info.

4. Click on Documents.

5. Click on 2020 Plan.



--------------------------------------------------------------------------------

EXHIBIT A

XPERI HOLDING CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “RSU Agreement”) is
attached, Xperi Holding Corporation, a Delaware corporation (the “Company”), has
granted to Participant the number of RSUs under the Company’s 2020 Equity
Incentive Plan (as amended to date, the “Plan”) as set forth in the Grant
Notice.

ARTICLE I.

GENERAL

1.1    Definitions. All capitalized terms used in this RSU Agreement without
definition shall have the meanings ascribed in the Plan and the Grant Notice.

1.2    Incorporation of Terms of Plan. The Award and this RSU Agreement are
subject to the Plan, the terms and conditions of which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this RSU
Agreement, the terms of the Plan shall control.

ARTICLE II.

RSU AWARD

2.1    RSU Award.

(a)    Award. The Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this RSU Agreement, the Grant Notice and the Plan. Each
RSU represents the right to receive one Share. Participant is a Service
Provider. Prior to actual issuance of any Shares, the Award represents an
unsecured obligation of the Company, payable only from the general assets of the
Company.

(b)    Vesting. The RSUs shall vest in accordance with the Vesting Schedule set
forth in the Grant Notice. Unless and until the RSUs have vested in accordance
with the vesting schedule set forth in the Grant Notice, Participant will have
no right to any distribution with respect to such RSUs. In the event Participant
ceases to be a Service Provider for any reason prior to the vesting of all of
the RSUs, any unvested RSUs will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company. Notwithstanding the foregoing, during any authorized leave of
absence, the vesting of RSUs provided in the vesting schedule set forth in the
Grant Notice shall be suspended (to the extent permitted under Section 409A)
after the leave of absence exceeds a period of twelve (12) months and shall be
extended by the length of the suspension. Vesting of the RSUs shall resume upon
the Participant’s termination of the leave of absence and return to service to
the Company or any Parent or Subsidiary of the Company. An authorized leave of
absence shall include sick leave, military leave or other bona fide leave of
absence approved by the Company (or, if the Participant is an executive officer,
by the Board).

 

A-1



--------------------------------------------------------------------------------

(c)    Distribution of Stock.

(i)    Shares shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs granted to Participant pursuant to this RSU Agreement, subject to
the terms and provisions of the Plan and this RSU Agreement, within thirty
(30) days following each vesting date as the RSUs vest pursuant to the Vesting
Schedule set forth in the Grant Notice.

(ii)    All distributions shall be made by the Company in the form of whole
shares of Common Stock.

(iii)    Notwithstanding the foregoing, Shares shall be issuable with respect to
the RSUs at such times and upon such events as are specified in this RSU
Agreement only to the extent issuance under such terms will not cause the RSUs
or such Shares to be includible in the gross income of Participant under
Section 409A of the Code prior to such times or the occurrence of such events,
as permitted by the Code and the regulations and other guidance thereunder.

(d)    Generally. Shares issued under the Award shall be issued to Participant
or Participant’s beneficiaries, as the case may be, at the sole discretion of
the Administrator, in either (i) uncertificated form, with the Shares recorded
in the name of Participant in the books and records of the Company’s transfer
agent with appropriate notations regarding the restrictions on transfer imposed
pursuant to this RSU Agreement; or (ii) certificate form.

2.2    Tax Indemnity. Notwithstanding any other provision of this RSU Agreement:

(a)    Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and Participant’s employing company, if different, and their
affiliates (collectively, the “Company Group”) from and against any liability
for or obligation to pay any Tax Liability (as defined below) that is
attributable to the vesting or distribution of the RSUs, the disposal of any
Shares issued pursuant to the distribution of the RSUs or otherwise pursuant to
this RSU Agreement. No Shares shall be issued or delivered to Participant or his
or her legal representative unless and until Participant or his or her legal
representative shall have paid to the Company the full amount of any Tax
Liability; provided that no payment shall be delayed under this Section 2.2(a)
if such delay will result in a violation of Section 409A of the Code.

(b)    The Company Group shall be entitled to withhold taxes (if required)
according to the requirements under applicable laws, rules and regulations,
including withholding taxes at source. The Company Group may withhold or
Participant may make such payment in one or more of the forms specified below:

(i)     by cash or check made payable to the Company or the member of the
Company Group with respect to which the withholding obligation arises;

(ii)     by the deduction of such amount from other compensation payable to
Participant;

(iii)    with respect to any tax withholding obligation arising in connection
with the distribution of the RSUs, with the consent of the Administrator, by
requesting that the Company or the member of the Company Group with respect to
which the withholding obligation arises withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the Tax Liability;

 

A-2



--------------------------------------------------------------------------------

(iv)     with respect to any tax withholding obligation arising in connection
with the distribution of the RSUs, with the consent of the Administrator, by
tendering to the Company vested Shares held for the requisite period necessary
to avoid a charge to the Company’s earnings for financial reporting purposes, as
determined by the Administrator, having a Fair Market Value on the date of
surrender not exceeding the Tax Liability;

(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company and/or the member of the Company Group with respect to which the
withholding obligation arises; provided that payment of such proceeds is then
made to the Company and/or such member of the Company Group at such time as may
be required by the Administrator, but in any event not later than the settlement
of such sale; or

(vi)     in any combination of the foregoing.

(c)    With respect to any withholding taxes arising in connection with the
RSUs, in the event Participant does not provide timely payment of all sums
required pursuant to Section 2.2(b), the Company Group shall have the right, but
not the obligation, to treat such failure as an election by Participant to
satisfy all or any portion of Participant’s required payment obligation pursuant
to Section 2.2(b)(iii) above. In the event any tax withholding obligation
arising in connection with the RSUs will be satisfied under Section 2.2(b)(iii),
then the Company may elect to instruct any brokerage firm determined acceptable
to the Company for such purpose to sell on Participant’s behalf a whole number
of shares from those Shares then issuable to Participant pursuant to the RSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company and/or the member of the Company Group with respect to which the
withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.2(c),
including the transactions described in the previous sentence, as applicable.

(d)    For purposes of this RSU Agreement, Participant’s “Tax Liability” shall
mean (i) all federal, state, local and foreign withholding or other taxes
applicable to Participant’s taxable income, plus (ii) if permitted under the
laws of the jurisdiction in which Participant resides, any liability of the
Company Group for income tax, withholding tax and any social security
contributions, payroll tax, fringe benefit tax, payment on account obligation or
other employment related taxes in any jurisdiction, in each case that may arise
as a result of (w) the grant, vesting or settlement of the RSU, (x) the issuance
to Participant of Shares on the vesting or settlement of the RSU, (y) the
disposition of any Shares that were the subject of the RSU, or (z) any other
transactions contemplated by this RSU Agreement. To avoid negative accounting
treatment, the Company shall withhold for the Tax Liability based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes (or such higher rate as may be determined by
the Administrator, which higher rate may not exceed the maximum individual
statutory tax rate in the applicable jurisdiction at the time of such
withholding (or such other rate as may be required to avoid the liability
classification of the applicable award under generally accepted accounting
principles in the United States of America), provided, that, such Shares shall
be rounded up to the nearest whole Share to the extent rounding up to the
nearest whole share does not result in the liability classification of the
applicable Award under generally accepted accounting principles in the United
States of America).

 

A-3



--------------------------------------------------------------------------------

2.3    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (a) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (b) the
completion of any registration or other qualification of the Shares under any
state, federal or foreign law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable, (c) the obtaining of any approval or other clearance from any state,
federal or foreign governmental agency that the Administrator shall, in its
absolute discretion, determine to be necessary or advisable, (d) the lapse of
any such reasonable period of time following the date the RSUs vest as the
Administrator may from time to time establish for reasons of administrative
convenience, and (e) Participant’s satisfaction of his or her obligations under
Section 2.2.

ARTICLE III.

OTHER PROVISIONS

3.1    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this RSU
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own Tax Liability that may arise as a result of this investment or
the transactions contemplated by this RSU Agreement.

3.2    RSUs Not Transferable. None of the Award and the rights conveyed
hereunder, including the right to receive Shares upon the vesting of the RSUs,
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

3.3    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in uncertificated
form) will have been issued and recorded on the books and records of the Company
or its transfer agents or registrars, and delivered to Participant (including
through electronic delivery to a brokerage account).    After such issuance,
recordation and delivery, Participant shall have all the rights of a shareholder
of the Company, including with respect to the right to vote the Shares and the
right to receive any cash or share dividends or other distributions paid to or
made with respect to the Shares.

3.4    Not a Contract of Employment. Notwithstanding any other provision of this
RSU Agreement or the Plan:

(a)    The Plan shall not form part of any contract of employment between the
Company Group and Participant, and neither the grant of RSUs nor any provision
of this RSU Agreement, the Plan or the policies adopted pursuant to the Plan
confer upon Participant any right with respect to employment or service or
continuation of current employment or service and shall not be interpreted to
form an employment contract or relationship with the Company or any Subsidiary
or affiliate;

 

A-4



--------------------------------------------------------------------------------

(b)    Unless expressly so provided in his or her contract of employment,
Participant has no right or entitlement to be granted an Award or any
expectation that an Award might be made to him or her, whether subject to any
conditions or at all;

(c)    The benefit to Participant of participation in the Plan (including, in
particular but not by way of limitation, any Awards held by him or her) shall
not form any part of his or her remuneration or count as his remuneration for
any purpose and shall not be pensionable;

(d)    The rights or opportunity granted to Participant on the making of an
Award shall not give Participant any rights or additional rights, and if
Participant ceases to be employed by the Company Group, Participant shall not be
entitled to compensation for the loss of any right or benefit or prospective
right or benefit under the Plan (including, in particular but not by way of
limitation, any Awards held by him or her which lapse by reason of his ceasing
to be employed by the Company Group) whether by way of damages for unfair
dismissal, wrongful dismissal, breach of contract or otherwise;

(e)    The rights or opportunity granted to Participant on the making of an
Award shall not give Participant any rights or additional rights in respect of
any pension scheme operated by the Company Group;

(f)    Participant shall not be entitled to any compensation or damages for any
loss or potential loss which he may suffer by reason of being unable to acquire
or retain shares of Stock, or any interest in shares of Stock pursuant to an
Award in consequence of the loss or termination of his office or employment with
the Company Group for any reason whatsoever (whether or not the termination is
ultimately held to be wrongful or unfair);

(g)    The value of the Award is outside the scope of Participant’s employment
contract, if any;

(h)    The value of the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments;

(i)    No claim or entitlement to compensation or damages arises if the Award or
the Shares issued pursuant to the Award do not increase in value and Participant
irrevocably releases the Company Group, their affiliates and third party vendors
from any such claim that does arise; and

(j)    By accepting the grant of the Award and not renouncing it, Participant is
deemed to have agreed to the provisions of this Section 3.4.

3.5    Governing Law and Jurisdiction.    The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this RSU Agreement regardless of the law that might
be applied under principles of conflicts of laws. The courts of the State of
California shall have jurisdiction to settle any dispute which may arise out of,
or in connection with, the Plan. The jurisdiction agreement contained in this
Section 3.5 is made for the benefit of the Company and its Parents and
Subsidiaries only, which accordingly retains the right to bring proceedings in
any other court of competent jurisdiction. By accepting the grant of an Award
and not renouncing it, Participant is deemed to have agreed to submit to such
jurisdiction.

3.6    Conformity to Securities Laws. Participant acknowledges that the Plan and
this RSU Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities

 

A-5



--------------------------------------------------------------------------------

and Exchange Commission, including, without limitation, Rule 16b-3 under the
Exchange Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this RSU Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

3.7    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given when sent via email or upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant to his or her address
shown in the Company records, and to the Company at its principal executive
office. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given when sent via email or upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to Participant to his or her address shown in the
Company records, and to the Company at its principal executive office. By a
notice given pursuant to this Section 3.7, either party may hereafter designate
a different address for notices to be given to that party.

3.8    Successors and Assigns. The Company may assign any of its rights under
this RSU Agreement to single or multiple assignees, and this RSU Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this RSU Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

3.9    Section 409A. This RSU Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the amounts payable hereunder shall be paid no later than the later of: (i) the
fifteenth (15th) day of the third month following Participant’s first taxable
year in which such severance benefit is no longer subject to a substantial risk
of forfeiture, and (ii) the fifteenth (15th) day of the third month following
first taxable year of the Company in which such severance benefit is no longer
subject to substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this RSU Agreement shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any other provision of
the Plan, this RSU Agreement and the Grant Notice, if at any time the
Administrator determines that this Award (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Plan, this RSU Agreement
or the Grant Notice, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate for this
Award either to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Participant may be eligible to
receive under this RSU Agreement shall be treated as a separate and distinct
payment.

3.10    Data Protection. It shall be a term and condition of this Award that
Participant explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of Participant’s personal “Data” (as
defined below) by and among, as applicable, the Company Group for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan. The Company Group holds certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, e-mail address, date of birth, employee identification number,
NRIC or passport number or equivalent, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of

 

A-6



--------------------------------------------------------------------------------

stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Data will be transferred to such stock plan service providers
as may be selected by the Company which are assisting the Company with the
implementation, administration and management of the Plan. The recipients of the
Data may be located in the United States of America or elsewhere (and, if
Participant is a resident of a member state of the European Union, may be
outside the European Economic Area) and that the recipient’s country (e.g., the
United States of America) may have different data privacy laws and protections
than Participant’s country. Participant may request a list with the names and
addresses of all recipients of the Data by contacting his or her local human
resources representative. The Company Group and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Data will be held only as long as is necessary to implement, administer
and manage Participant’s participation in the Plan. The Company may also make
the Data available to public authorities where required under locally applicable
law. Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative.
Participant’s refusal to provide consent or withdrawal of consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, Participant may
contact his or her U.S. human resources representative. This Section applies to
information held, used or disclosed in any medium.

3.11    Forfeiture and Claw-Back Provisions. Participant hereby acknowledges and
agrees that the Award is subject to the provisions of Section 22 of the Plan.

3.12    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.2(b)(iii) or (v): (a) any Shares to be sold through a broker-assisted
sale will be sold on the day the tax withholding obligation arises or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (c) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (d) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation, the Company agrees to pay such excess in cash to Participant as soon
as reasonably practicable; (e) Participant acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (f) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately upon demand to the Company or its
Subsidiary with respect to which the tax withholding obligation arises an amount
in cash sufficient to satisfy any remaining portion of the Company’s or the
applicable Subsidiary’s tax withholding obligation.

3.13    Language. If Participant has have received this RSU Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

3.14    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

A-7



--------------------------------------------------------------------------------

3.15    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares under the Plan
during such times when Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant further acknowledges that it is Participant’s
responsibility to comply with any applicable restrictions, and Participant is
advised to speak to his or her personal advisor on this matter.

3.16    Additional Terms for Participants Providing Services Outside the United
States. To the extent Participant provides services to the Company in a country
other than the United States, the RSUs shall be subject to such additional or
substitute terms as shall be set forth for such country in Exhibit C to the
Grant Notice. If Participant relocates to one of the countries included in
Exhibit C during the life of the RSUs, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. In addition, the Company
reserves the right to impose other requirements on the RSUs and the Shares
issued upon vesting of the RSUs, to the extent the Company determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

VESTING SCHEDULE

☒    Twenty-five percent (25%) of the RSUs shall vest on each of the first,
second, third and fourth anniversaries of the Vesting Commencement Date, subject
to Participant’s continued service as a Service Provider on each such date, so
that all of the RSUs shall be vested four (4) years after the original Vesting
Commencement Date.

☐    Other:                                          
                                         
                                         
                                         
                                                    

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

This Exhibit C includes special terms and conditions applicable to Participants
providing services to the Company in the countries below. These terms and
conditions are in addition to those set forth in the RSU Agreement and the Plan
and to the extent there are any inconsistencies between these terms and
conditions and those set forth in the RSU Agreement and the Plan, as applicable,
these terms and conditions shall prevail. Any capitalized term used in this
Exhibit C without definition shall have the meaning ascribed to such term in the
Plan or the RSU Agreement, as applicable.

Participant is advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in Participant’s country may apply to
Participant’s individual situation.

ALL COUNTRIES

Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges that,
depending on his or her country of residence, Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect
Participant’s ability to acquire or sell shares of Stock or rights to shares of
Stock (e.g., RSUs) under the Plan during such times as Participant is considered
to have “inside information” regarding the Company (as defined by the laws in
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Participant acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and
Participant is advised to speak to his or her personal advisor on this matter.

AUSTRALIA

Eligible Participants. Notwithstanding anything to the contrary in the Plan or
this RSU Agreement, in Australia, the only people who are eligible to be granted
RSUs are full-time or part-time employees (including an executive director) of
the Company or any Parent or Subsidiaries), non-executive directors,
contractors, casual employees who are, or might reasonably be expected to be,
engaged to work the number of hours that are the pro-rata equivalent of forty
percent (40%) or more of a comparable full-time position with the body or
prospective participants (provided the recipient can only accept the offer if an
arrangement has been entered into that will result in the person becoming a
person referred to above). Other persons who are not employees are not eligible
to receive RSUs in Australia. This RSU Agreement forms the rules of the employee
share scheme applicable to, amongst others, the Australia-based employees of the
Company and any Parent or Subsidiaries.

General product risk warning. In considering the RSUs and the Shares that
Participant will hold on vesting of the RSUs, Participant should consider the
risk factors that could affect the performance of the Company. Participant
should be aware that there are risks associated with any stock market
investment. It is important to recognize that stock prices and dividends might
fall or rise. Factors affecting the market price include domestic and
international economic conditions and outlook, changes in government fiscal,
monetary and regulatory policies, changes in interest rates and inflation rates,
the announcement of new technologies and variations in general market conditions
and/or market conditions which are specific to a particular industry. In
addition, share prices of many companies are affected by factors which might be
unrelated to the operating performance of the relevant company. Such factors
might adversely affect the market price of the Shares. Further, there is no
guarantee that the Company’s Shares will trade at a particular volume or that
there will be an ongoing liquid market for the Common Stock, accordingly there
is a risk that, should the market for the Common Stock become illiquid,
Participant will be unable to realize Participant’s investment.

 

C-1



--------------------------------------------------------------------------------

Advice warning. Any advice given by the Company in relation to the RSUs, this
RSU Agreement and the Plan does not constitute financial advice and does not
take into account Participant’s objectives, financial situation and needs.
Participant should carefully consider these risks in light of Participant’s
investment objectives, financial situation and particular needs (including
financial and tax issues) and seek professional guidance from Participant’s
stockbroker, solicitor, accountant, financial adviser or other independent
professional adviser before deciding whether to invest in Shares.

Calculating values in Australian dollars. Participant may be paid earned RSUs
which have been vested in accordance with the vesting schedule outlined in
Exhibit B in accordance with the terms of the Plan by delivery of Shares with a
par value of $0.001 U.S. dollars (“USD”) or the payment of cash of an amount
equal to the Fair Market Value of those Shares (or a combination of both).
Participant will not be required to pay any amount for the payment of earned
RSUs.

Participant can ascertain the market price of a Share in USD from time to time
by visiting the NASDAQ website and completing a price search.

To determine the par value or the Fair Market Value of a Share in Australian
Dollars (“AUD”), Participant will need to apply the prevailing USD : AUD
exchange rate. For example, if the exchange rate is 1 USD : 1.5 AUD, and one
Share has a value of USD $1 on the NASDAQ, its equivalent value will be AUD
$1.50.

Special Tax Provisions. Subdivision 83A-C of the Income Tax Assessment Act 1997
(Commonwealth of Australia) applies to RSUs granted under the Plan, subject to
the requirements of that Act.

CANADA

Language Consent. If Participant is a resident of Quebec, the following
provision will apply to Participant:

The parties acknowledge that it is their express wish that the RSU Agreement and
the Plan, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

Payment upon Termination of Service. The following provision supplements
Section 9(e) of the Plan:

For purposes of this Plan, Participant will be deemed to have experienced a
termination of Participant’s relationship as a Service Provider effective as of
the date that is the earlier of (a) the date on which Participant receives a
notice of termination of employment from the Company or any Subsidiary, or
(b) the date on which Participant is no longer employed, regardless of any
notice period or period of pay in lieu of such notice required under local law;
the Administrator shall have the exclusive discretion to determine when
Participant is no longer employed for purposes of the Plan.

Data Protection. In addition to the provisions of Section 3.10 of the RSU
Agreement, Participant hereby authorizes the Company and the Company’s
representatives to discuss with and obtain all relevant

 

C-2



--------------------------------------------------------------------------------

information from all personnel, professional or not, involved in the
administration and operation of the Plan. Participant further authorizes the
Company Group and the administrator of the Plan to disclose and discuss the Plan
with his or her advisors. Participant further authorizes the Company Group and
the Administrator to record such information and to keep such information in
Participant’s employee file.

Securities Law Information. Participant understands that Participant is
permitted to sell Shares acquired pursuant to the Plan through the designated
broker appointed under the Plan, if any, provided the sale of the Shares
acquired pursuant to the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.

Foreign Asset/Account Reporting Information. If Participant is a Canadian
resident, Participant may be required to report his or her foreign property on
form T1135 (Foreign Income Verification Statement) if the total cost of the
foreign property exceeds a certain threshold at any time in the year. Foreign
property includes Shares acquired under the Plan. The Shares must be
reported—generally at a nil cost--if the cost threshold is exceeded because of
other foreign property Participant holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if Participant owns other Shares, this ACB may have to be leveraged with the ACB
of the other Shares. The form T1135 generally must be filed by April 30 of the
following year. Participant should consult with his or her personal advisor to
ensure compliance with the applicable reporting requirements.

CHINA

Settlement of RSUs and Sale of Shares. The following provisions supplement
Sections 2.1(c), 2.2 and 3.12 of the RSU Agreement and supersede such provisions
to the extent inconsistent with the following:

Participant acknowledges and agrees that the Company shall, on behalf of
Participant, sell all Shares issuable to Participant upon vesting of the RSUs.
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such Shares (on
Participant’s behalf pursuant to this authorization) and Participant expressly
authorize the Company’s designated broker to complete the sale of such Shares.
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price. Upon
the sale of the Shares, the Company agrees to pay Participant the cash proceeds
from the sale of the Shares, less any brokerage fees or commissions and subject
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant.

Exchange Control Requirements. Participant understands and agrees that, pursuant
to local exchange control requirements, Participant will be required to
repatriate the cash proceeds from the sale of the Shares issued upon the
settlement of the RSUs to China. Participant further understands that, under
applicable laws, such repatriation of Participant’s cash proceeds may need to be
effectuated through a special exchange control account established by the
Company or Participant’s employer, and Participant hereby consents and agrees
that any proceeds from the sale of any Shares Participant acquires may be
transferred to such special account prior to being delivered to Participant.
Participant also understands that the Company will deliver the proceeds to
Participant as soon as possible, but there may be delays in distributing the
funds to Participant due to exchange control requirements in China. Proceeds may
be paid to Participant in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid to Participant in U.S. dollars, Participant
will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to
Participant in local currency, the Company is under no obligation to secure any
particular exchange conversion rate and the

 

C-3



--------------------------------------------------------------------------------

Company may face delays in converting the proceeds to local currency due to
exchange control restrictions. Participant further agrees to comply with any
other requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.

FRANCE

Consent to Receive Information in English. By accepting the RSU Agreement
providing for the terms and conditions of Participant’s Award, Participant
confirms having read and understood the documents relating to this Award (the
Plan and this RSU Agreement) which were provided in English language.
Participant accepts the terms of those documents accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le Participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le Participant accepte les termes en
connaissance de cause.

Securities Laws. The Plan and this RSU Agreement do not require a prospectus to
be submitted for approval to the French Financial Market Authority (the
“Autorité des marchés financiers”). Persons or entities referred to in Point 2°,
Section II of Article L. 411-2 of the French Monetary and Financial Code may
take part in the Plan solely for their own account, as provided in Articles D.
411-1, D. 411-2, D. 734-1, D. 744-1, D. 754-1 and D. 764-1 of the French
Monetary and Financial Code. The financial instruments purchased under the Plan
cannot be distributed directly or indirectly to the public otherwise than in
accordance with Articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 to L. 621-8-3
of the French Monetary and Financial Code.

Tax Consequences. Any tax consequences arising from the vesting or distribution
or otherwise pursuant to an Award shall be borne solely by Participant
(including, without limitation, Participant’s individual income tax and
Participant’s social security contributions, if applicable). The Company Group
shall be entitled to (a) withhold Participant’s social security contributions
and individual income tax (if required) according to the requirements under
applicable laws, rules and regulations, including withholding taxes at source
and (b) report the income and requested details in respect of any award to the
competent tax and social security authorities. Furthermore, Participant shall
agree to indemnify the Company Group and hold them harmless against and from any
and all liability for any such tax or other payment or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to
Participant. RSUs and this RSU Agreement are not intended to qualify for the
favourable tax and social security treatment in France applicable to restricted
stock units granted under Sections L. 225-197-1 to L. 225-197-6 of the French
Commercial Code. Should Participant be in any doubt as to the contents of the
offer of this Award or what course of action to take in relation to the offer,
Participant is recommended to seek immediately his or her own personal financial
advice from his or her stockbroker, bank manager, solicitor, accountant or other
independent financial advisor duly authorized by the competent authorities or
bodies.

GERMANY

Control of Plan. For the avoidance of doubt, the Plan shall only control unless
otherwise stipulated in this Section.

Definition of Disability. The definition of “Disability” for purposes of the
Award and the Plan shall, for the avoidance of doubt, be interpreted as
understood and interpreted by German law.

 

C-4



--------------------------------------------------------------------------------

Definition of Service Provider. The definition of Service Provider shall, for
the avoidance of doubt, include the legal representatives of the German employer
of Participant.

Eligible Service Provider. The Company’s discretion to award rights under the
Plan to eligible Service Providers shall be exercised in a way complying with
German law, in particular with the labor law principle of equal treatment
(arbeitsrechtlicher Gleichbehandlungsgrundsatz) and with the prohibition of
discrimination (Diskriminierungsverbot).

Leaves of Absences. The Company’s discretion to grant awards under the Plan
shall be exercised in a manner complying with German law, in particular with the
labor law principle of equal treatment (arbeitsrechtlicher
Gleichbehandlungsgrundsatz) and with the prohibition of discrimination
(Diskriminierungsverbot). For the avoidance of doubt, any sick leave or other
leave of absence as used in the Plan shall be interpreted and applied as
compliant with German law.

Clawback. For the avoidance of doubt, any clawback shall only be made as
permitted under German law requisites.

Remedies. For the avoidance of doubt, remedies shall only be claimed as
permitted under German law requisites.

No Legal Claim. Participant acknowledges and agrees that the Award is a
voluntary one-time benefit, and that Participant does not have a legal claim for
further grants.

Board, Administrator and Committee Discretion and Decisions. The discretion of
the Administrator under the Plan, the RSU Agreement and this Section, including
their interpretation, shall always be exercised reasonably (nach billigem
Ermessen) as defined under German law.

Consent to Personal Data Processing and Transfer. The following provisions shall
apply in lieu of Section 3.10 of the RSU Agreement:

It shall be a term and condition of each award under the Plan that Participant
acknowledges and consents to the collection, use, processing and transfer of
personal data as described below. The Company, (all together, the “Company
Entities”), hold certain personal information, including Participant’s name,
home address and telephone number, date of birth, social security number or
other employee tax identification number, employment history and status, salary,
nationality, job title, and any equity compensation grants awarded, cancelled,
purchased, vested, unvested or outstanding in Participant’s favor, for the only
purpose of managing and administering the Plan (“Data”). The Company Entities
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Company Entities
may also make the Data available to public authorities where required under
locally applicable law. These recipients may be located in the United States,
the European Economic Area, or elsewhere, which Participant separately and
expressly consents to, accepting that outside the European Economic Area, data
protection laws may not be as protective as within. The third parties currently
assisting the Company in the implementation, administration and management of
the Plan are the following: However, from time to time, the Company Entities may
retain additional or different third parties for any of the purposes mentioned
on which the Company will inform Participant and seek the additional consent of
Participant. Participant hereby authorizes the Company Entities to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of Participant to a third party with whom
Participant may have elected to have payment made

 

C-5



--------------------------------------------------------------------------------

pursuant to the Plan. Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consent herein in writing by
contacting the Company through its local Human Resources Director; however,
withdrawing the consent may affect Participant’s ability to participate in the
Plan and receive the benefits under the Agreement. Data will only be held as
long as necessary to implement, administer and manage Participant’s
participation in the Plan and any subsequent claims or rights.

Taxes and Other Withholding. For the avoidance of doubt, any withholding and
payment obligations under the Plan and the RSU Agreement shall be made by the
relevant member of the Company Group employing Participant when due and any
taxes should always include German social security contributions (including
Participant’s portion) and mandatory withholding and pay obligations in
accordance with German law.

Tax Consequences. Any tax consequences arising from the vesting or distribution
or otherwise pursuant to an Award shall be borne solely by Participant
(including, without limitation, Participant’s individual income tax and
Participant’s social security contributions, if applicable). The Company Group
shall be entitled to (a) withhold Participant’s social security contributions
and individual income tax (if required) according to the requirements under
applicable laws, rules and regulations, including withholding taxes at source
and (b) report the income and requested details in respect of any award to the
competent tax and social security authorities. Furthermore, Participant shall
agree to indemnify the Company Group and hold them harmless against and from any
and all liability for any such tax or other payment or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to
Participant.

HONG KONG

Sale of Shares. In the event the RSUs vest within six (6) months of the Grant
Date, Participant agrees not to sell any Shares acquired upon vesting of the
RSUs prior to the six-month anniversary of the Grant Date.

Securities Warning. The grant of the RSUs and the issuance of Shares upon
vesting do not constitute a public offer of securities under Hong Kong law and
are available only to eligible Service Providers. The Plan, this RSU Agreement,
and other incidental communication materials that Participant may receive have
not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under applicable securities
laws in Hong Kong. Furthermore, none of the documents relating to the Plan have
been reviewed by any regulatory authority in Hong Kong. Participant is advised
to exercise caution in relation to the offer. If a Participant is in any doubt
about any of the contents of the Plan, this RSU Agreement, any enrollment forms
and other communication materials, Participant should obtain independent
professional advice.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

INDIA

Exchange Control Information. Participant must repatriate any funds received
pursuant to the Plan (e.g., proceeds from the sale of shares of Stock,
dividends) to India within 90 days of receipt. Participant should obtain
evidence of the repatriation of funds in the form of a foreign inward remittance
certificate (“FIRC”) from the bank where Participant deposits the foreign
currency. Participant should maintain the FIRC as evidence of the repatriation
of funds in the event the Reserve Bank of India or the Employer requests proof
of repatriation.

 

C-6



--------------------------------------------------------------------------------

Notification Regarding Valuation of Shares for Tax Purposes. Current tax laws in
India require that the value of the shares of Stock be determined by a category
1 merchant banker registered with the Securities and Exchange Board of India.
This value, which the Employer will use for purposes of determining the
appropriate amount of tax to withhold upon vesting of the Restricted Stock Unit
(or upon any other applicable taxable event), may differ from the market value
of the shares indicated on reports provided to Participant by the Company’s
designated brokerage firm and/or the fair market value of the shares determined
under the Plan definition. Participant should consult with his or her personal
tax advisor regarding the valuation of the shares and the taxation of the
Restricted Stock Unit.

Foreign Asset/Account Reporting Information. Participant is required to declare
any foreign bank accounts and assets (including shares of Stock acquired under
the Plan) on his or her annual tax return. Participant should consult with his
or her personal tax advisor to determine Participant’s reporting requirements.

IRELAND

Retirement. In relation to Awards of RSUs granted to employees working under
Irish contracts of employment the Administrator shall not exercise discretion to
allow payments of RSUs on the termination of the Holder’s relationship as a
Service Provider where that termination arises in the context of the Holder’s
retirement.

Forfeiture and Clawback. The Administrator shall apply the provisions of Rule 21
to participants in Ireland in accordance with Applicable Law.

Data Privacy. The following provision shall apply in place of Section 3.10 of
the RSU Agreement. A data privacy notice is available from the Irish employer in
relation to the handling and processing of data in connection with the operation
of the Plan and this Agreement.

JAPAN

No Registration. An award of RSUs representing a right to receive a number of
Shares under the Plan will be offered in Japan by a private placement to small
number of subscribers (shoninzu muke kanyu), as provided under Article 23-13,
Paragraph 4 of the Financial Instruments and Exchange Law of Japan (“FIEL”), and
accordingly, the filing of a securities registration statement pursuant to
Article 4, Paragraph 1 of the FIEL has not been made, and such Award may not be
assigned or transferred by Participant.

MEXICO

Acknowledgment of the Agreement. By participating in the Plan, Participant
acknowledges that Participant has received a copy of the Plan, has reviewed the
Plan in its entirety and fully understands and accepts all provisions of the
Plan. Participant further acknowledges that Participant has read and expressly
approves the terms and conditions set forth in the RSU Agreement, in which the
following is clearly described and established: (a) Participant’s participation
in the Plan does not constitute an acquired right; (b) the Plan and
Participant’s participation in the Plan are offered by the Company on a wholly
discretionary basis; (c) Participant’s participation in the Plan is voluntary;
and (d) the Company and its Subsidiaries are not responsible for any decrease in
the value of the underlying shares.

Reconocimiento del Contrato. Al participar en el Plan, usted reconoce que ha
recibido una copia del Plan, que ha revisado el Plan en su totalidad, y que
entiende y acepta en su totalidad, todas y cada una de las disposiciones del
Plan. Asimismo reconoce que ha leído y aprueba expresamente los

 

C-7



--------------------------------------------------------------------------------

términos y condiciones señalados en el párrafo titulado “RSU Agreement,” en lo
que claramente se describe y establece lo siguiente: (i) su participación en el
Plan no constituye un derecho adquirido; (ii) el Plan y su participación en el
Plan son ofrecidos por la Compañía sobre una base completamente discrecional;
(iii) su participación en el Plan es voluntaria; y (iv) la Compañía y sus
Afiliadas no son responsables de ninguna por la disminución en el valor de las
Acciones subyacentes.

Labor Law Policy and Acknowledgment. By participating in the Plan, Participant
expressly recognizes that Xperi Holding Corporation, with registered offices at
3025 Orchard Parkway, San Jose, California 95134, USA, is solely responsible for
the administration of the Plan and that Participant’s participation in the Plan
and acquisition of shares does not constitute an employment relationship between
Participant and the Company since Participant is participating in the Plan on a
wholly commercial basis. Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that Participant may derive from
participation in the Plan do not establish any rights between Participant and
the Company and do not form part of the employment conditions and/or benefits
provided by the Company and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of
Participant’s employment.

Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.

Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and Participant therefore grants a full and broad release to the Company,
its Subsidiaries, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.

Política de Legislación Laboral y Reconocimiento. Al participar en el Plan,
usted reconoce expresamente que Tessera Holding Corporation, con oficinas
registradas en 3025 Orchard Parkway, San Jose, California 95134, Estados Unidos
de América, es la única responsable por la administración del Plan, y que su
participación en el Plan, así como la adquisición de las Acciones, no constituye
una relación laboral entre usted y la Compañía, debido a que usted participa en
el plan sobre una base completamente mercantil. Con base en lo anterior, usted
reconoce expresamente que el Plan y los beneficios que pudiera obtener por su
participación en el Plan, no establecen derecho alguno entre usted y la
Compañía, y no forman parte de las condiciones y/o prestaciones laborales que la
Compañía ofrece, y que las modificaciones al Plan o su terminación, no
constituirán un cambio ni afectarán los términos y condiciones de su relación
laboral.

Asimismo usted entiende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en
cualquier momento, sin que usted incurra en responsabilidad alguna.

Finalmente, usted declara que no se reserva acción o derecho alguno para
interponer reclamación alguna en contra de la Compañía, por concepto de
compensación o daños relacionados con cualquier disposición del Plan o de los
beneficios derivados del Plan, y por lo tanto, usted libera total y ampliamente
de toda responsabilidad a la Compañía, a sus Afiliadas, sucursales, oficinas de
representación, sus accionistas, funcionarios, agentes o representantes legales,
con respecto a cualquier reclamación que pudiera surgir.

 

C-8



--------------------------------------------------------------------------------

POLAND

Foreign Asset/Account Reporting Information. If a Participant maintains bank or
brokerage accounts holding cash and foreign securities (including shares)
outside of Poland, (or holds other qualifying foreign assets or liabilities)
Participant will be required to report information to the National Bank of
Poland on foreign assets and liabilities if the value of such cash and
securities (together with other qualifying foreign assets or liabilities)
exceeds equivalent of PLN 7,000,000. If required, such reports must be filed on
a quarterly basis, within 26 days following the end of each calendar quarter, on
special forms available on the website of the National Bank of Poland.

Exchange Control Information. A transfer of funds in excess of 15,000 euro or
its equivalent in other countries into Poland must be made through a bank
account in Poland. Participants are required to store all documents connected
with any foreign exchange transactions for a period of five years from the end
of the year in which such transaction occurred.

Securities Law Information. Grant of RSUs is exempt from the prospectus
requirement pursuant to Article 1.3 of the Regulation (EU) 2017/1129 of European
Parliament and of the Council of June 14, 2017 on the prospectus to be published
when securities are offered to the public or admitted to trading on a regulated
market, and repealing Directive 2003/71/EC (the “Prospectus Regulation”). The
Company or the Administrator has the right to decide, in its sole discretion, to
settle any or all of the RSUs upon vesting in cash equal to the Fair Market
Value Shares, instead of by transferring Shares. Settlement of RSUs for cash is
not considered a public offer of securities and is not subject to the otherwise
applicable prospectus requirements. Should the Company or Administrator decided
to settle the RSUs in Shares, the prospectus exemption provided in Article
1.4.(b) of the Prospectus Regulation (based on the number of addresses of an
offer not exceeding 149) or in Article 1.4.(i) of the Prospectus Regulation
(offer addressed to employees of an affiliate undertaking) may be relied upon,
provided all applicable conditions set forth in the Prospectus Regulation and in
Polish Act of 29 July 2005 on Public Offer and Conditions of Introduction of
Financial Instruments to Organized Trading System and on Public Companies, are
satisfied. The documents related to the Plan or RSU, including the RSU
Agreement, were not approved by the Financial Supervision Commission (Komisja
Nadzoru Finansowego), nor were they otherwise consented to or opined on by the
Commission.

ROMANIA

Exchange Control Information. Under Romanian Foreign Exchange Regulations,
Participant is not required to seek authorization from the National Bank of
Romania to participate in the Plan. Further, Participant is not required to seek
special authorization from the National Bank of Romania in order to open or
operate a foreign bank account, nor is Participant required to repatriate income
Participant receives upon the sale of Shares. If Participant deposits the
proceeds from the sale of Shares in a bank account in Romania, Participant may
have to provide the Romanian bank with appropriate documentation regarding the
receipt of the income.

SINGAPORE

Securities Law Information. The award of RSUs representing a right to receive a
number of Shares pursuant to the Plan is being made in reliance of
Section 273(1)(f) of the Securities and Futures Act (Cap. 289 of Singapore)
(“SFA”) for which it is exempt from the prospectus requirements under the SFA.

Director / CEO Notification Obligation. If Participant is a director or chief
executive officer (as applicable) of a company incorporated in Singapore which
is related to the Company (“Singapore

 

C-9



--------------------------------------------------------------------------------

Company”), Participant is subject to certain disclosure/notification
requirements under the Companies Act (Cap. 50) of Singapore. Among these
requirements is an obligation to notify the Singapore Company in writing when
Participant acquires an interest (such as shares, debentures, participatory
interests, rights, options and contracts) in the Company (e.g., the RSUs, the
Shares or any other award). In addition, Participant must notify the Singapore
Company when Participant disposes of such interest in the Company (including
when Participant sells Shares issued upon vesting and settlement of the Award).
These notifications must be made within two days of acquiring or disposing of
any such interest in the Company. In addition, a notification of Participant’s
interests in the Company must be made within two (2) business days of becoming a
director or chief executive officer (as applicable).

In this regard:

(a)    A “director” includes any person occupying the position of a director of
a corporation by whatever name called and includes a person in accordance with
whose directions or instructions the directors or the majority of the directors
of a corporation are accustomed to act and an alternate or substitute director.

(b)    A “chief executive officer”, in relation to a company, means any one or
more persons, by whatever name described, who:

(i)    is in direct employment of, or acting for or by arrangement with, the
company; and

(ii)    is principally responsible for the management and conduct of the
business of the company, or part of the business of the company, as the case may
be.

(c)    The Singapore Company will be deemed to be related to the Company if the
Singapore Company is:

(i)    the holding company of the Company;

(ii)    a subsidiary of the Company; or

(iii)    a subsidiary of the holding company of the Company.

(d)    “Business day” means any day other than a Saturday, Sunday or public
holiday in Singapore.

Tax Consequences. Participant agrees to indemnify and keep indemnified the
Company, its Parent or any Subsidiary from and against any Tax Liability.

In the event that Participant should be granted an award under this RSU
Agreement in connection with Participant’s employment in Singapore, any gains or
profits enjoyed by Participant arising from the vesting of such RSUs will be
taxable in Singapore as part of Participant’s employment remuneration regardless
of when the RSUs vest or where Participant is at the time the RSUs vest.
Participant may, however, be eligible to enjoy deferment of such taxes under
incentive schemes operated by the Inland Revenue Authority of Singapore if the
qualifying criteria relating thereto are met. Participant is advised to seek
professional tax advice as to Participant’s tax liabilities including, to the
extent Participant is a foreigner, how such gains or profits aforesaid will be
taxed at the time Participant ceases to work in Singapore.

 

C-10



--------------------------------------------------------------------------------

All taxes (including income tax) arising from the Award or the vesting of any
RSUs hereunder shall be borne by Participant.

Where Participant is a non-citizen of Singapore and about to leave employment
with the Employing Entity (as defined below), the Employing Entity may be
required under the Income Tax Act (Cap. 134) of Singapore to deduct or withhold
taxes arising from the vesting of the RSUs from Participant’s emoluments. An
amount equal to the tax amount required to be deducted or withheld will have to
be so deducted or withheld by the Employing Entity and paid to the Singapore tax
authorities. Emoluments include income from gains or profits from any
employment, which includes any wages, salary, leave pay, fee, commission, bonus,
gratuity, perquisite or allowance (other than certain types of allowance) paid
or granted in respect of the employment whether in money or otherwise, and any
gains or profits, directly or indirectly, derived by any person from a right or
benefit to acquire shares in any company where such right or benefit is obtained
by reason of any office or employment held by him or her. “Employing Entity”
shall mean the Company, a Singapore subsidiary of the Company, other affiliated
company or any other person paying such emoluments, whether on his or her
account or on behalf of another person.

SOUTH KOREA

Exchange Control Information. To remit funds out of Korea to settle the RSUs by
a cash-settlement method, Participant must obtain a confirmation of the
remittance by a foreign exchange bank in Korea. This is an automatic procedure,
(i.e., the bank does not need to approve the remittance and the process should
not take more than a single day). Participant likely will need to present the
bank processing the transaction supporting documentation evidencing the nature
of the remittance.

If Participant realizes USD $500,000 or more from the sale of Shares, Korean
exchange control laws require Participant to repatriate the proceeds to Korea
within eighteen (18) months of the sale.

TAIWAN

General. Participant acknowledges and agrees that he or she may be required to
do certain acts and/or execute certain documents in connection with the grant of
the RSUs, the vesting of the RSUs and the disposition of the resulting Shares,
including but not limited to obtaining foreign exchange approval for remittance
of funds and other governmental approvals within the Republic of China.
Participant shall pay his or her own costs and expenses with respect to any
event concerning a holder of the RSUs, or Shares received upon the vesting
thereof, arising as a result of the Plan.

Securities Laws. Participant fully understands that the offer of the RSUs has
not been and will not be registered with or approved by the Financial
Supervisory Commission of the Republic of China pursuant to relevant securities
laws and regulations and the RSUs may not be offered or sold within the Republic
of China through a public offering or in circumstances which constitute an offer
within the meaning of the Securities and Exchange Law of the Republic of China
that requires a registration or approval of the Financial Supervisory Commission
of the Republic of China.

Outside Scope of Employment Contract. By accepting the grant of the RSUs,
Participant acknowledges and agrees that: (a) the value of the RSUs is outside
the scope of Participant’s employment contract, if any; (b) the value of the
RSUs is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(c) the Company does not guarantee any future value of the underlying Shares.
Participant acknowledges that any agreement in connection with the RSUs is
between Participant and the Company, and that Participant’s local employer is
not a party to such agreements.

 

C-11



--------------------------------------------------------------------------------

Exchange Control Information. If Participant is Taiwan resident (those who are
over 20 years of age and holding a Republic of China citizen’s ID Card, Taiwan
Resident Certificate or an Alien Resident Certificate that is valid for a period
no less than one year), Participant may acquire and remit foreign currency
(including proceeds from the sale of Shares) into and out of Taiwan up to USD
$5,000,000 per year. If the transaction amount is TWD $500,000 or more in a
single transaction, Participant must submit a foreign exchange transaction form
and also provide supporting documentation to the satisfaction of the remitting
bank. If the transaction amount is USD $500,000 or more, Participant may be
required to provide additional supporting documentation (including the contracts
for such transaction, approval letter, etc.) to the satisfaction of the
remitting bank. Participant acknowledges that Participant is advised to consult
Participant’s personal advisor to ensure compliance with applicable exchange
control laws in Taiwan.

UNITED KINGDOM

Eligible Participants. Notwithstanding anything to the contrary in the Plan or
this RSU Agreement, in the United Kingdom only Employees of the Company or any
Parent or Subsidiaries are eligible to be granted RSUs. Other persons who are
not Employees are not eligible to receive RSUs in the United Kingdom. This RSU
Agreement forms the rules of the employee share scheme applicable to, amongst
others, the United Kingdom-based Employees of the Company and any Parent or
Subsidiaries. All Awards granted to Employees of the Company or any Parent or
Subsidiaries who are based in the United Kingdom will be granted on similar
terms.

Special Tax Provisions. If Participant is a resident of the United Kingdom, then
Participant’s “Tax Liability” shall also include Participant’s National
Insurance Contributions or any National Insurance Contributions of the Company
Group that are attributable to the vesting or distribution of the RSUs or
otherwise pursuant to this RSU Agreement. In addition, at the discretion of the
Company, the RSUs will not vest until Participant has entered into an election
with the Company (or such other member of the Company Group that is
Participant’s employer) (as appropriate) in a form approved by the Company and
Her Majesty’s Revenue & Customs (a “Joint Election”) under which any liability
of the Company Group for the employer’s National Insurance contributions arising
in respect of the vesting or distribution of the RSUs, the disposal of any
Shares issued pursuant to the distribution of the RSUs or otherwise pursuant to
this RSU Agreement is transferred to and met by Participant.

 

C-12